PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,995,429
Issue Date: May 4, 2021
Application No. 16/077,356
Filing or 371(c) Date: 10 Aug 2018
Attorney Docket No.  HMNZ 200106US01
:
:
:
:	DECISION ON PETITION
:
:
:

The request for a certificate of correction of patent no. 10,995,429 filed November 16, 2021 is being treated as a petition under 37 CFR 1.182, to correct inventors and as a request under CFR 3.81(b)1 to correct the name of the assignee on the front page of patent.

The petitions are GRANTED.

Office records have been corrected to reflect the correct spelling of the inventors and assignee.  

The issue fee in this case was paid on April 6, 2021.  Therefore, the printing of the patent has progressed to the point where the correct spelling of the inventor’s and assignee’s name could not be included on the front page of the Letters Patent. The certificate of correction pursuant to the provisions of 37 CFR 1.323 and pay the required fee of $160 has been received.

As authorized, the $420 fee for the petition under 37 CFR 1.182, the $140 processing fee for the petition under 37 CFR 3.81(b) and the $160 certificate of correction fee has been assessed to petitioner’s deposit account and credit card.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-2991.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.
	










/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.